Citation Nr: 1101480	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  10-42 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System in Phoenix, 
Arizona



THE ISSUE

Entitlement to a powered mobility device, such as a powered 
wheelchair or scooter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1952 to June 1954.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2010 decisional letter of 
the Phoenix, Arizona Department of Veterans Affairs (VA) Health 
Care System which denied the Veteran's request for a powered 
mobility device.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

Governing law and regulation VA shall furnish medical services 
which the Secretary determines to be needed to a veteran who has 
service connected disability rated 50 percent or more.  A 
wheelchair may be purchased for a veteran upon a determination of 
feasibility and medical need (provided -as applicable here- that 
it is a necessary part of outpatient care for which the Veteran 
is eligible).  38 U.S.C.A. § 1710; 38 C.F.R. § 17.150.

The Veteran meets the basic eligibility requirement, as he has 
service-connected disability (PTSD) rated 100 percent.  What he 
still needs to establish entitlement to the powered mobility 
device is to establish that there is a medical need for such 
device.  This appeal is from a determination by a committee of 
the Phoenix VAMC prosthetics department (the agency of original 
jurisdiction (AOJ)) that determined that the Veteran had not 
established that he has a medical need for a powered mobility 
device.  

In determining whether a veteran should be prescribed a motorized 
wheeled mobility device, he is to be afforded an individualized 
evaluation.  The clinician must consider his medical diagnoses, 
prognosis, functional abilities, limitations, goals, and 
ambitions.  Evaluation of mobility must assess musculoskeletal, 
neuromuscular, pulmonary, and cardiovascular capacities and 
response, effort, quality and speed of gait (or manual wheelchair 
propulsion), and overall function.  Power mobility is indicated 
when the veteran demonstrates a clear functional need that cannot 
or is not likely to be met by conventional rehabilitation or 
medical interventions and is not otherwise contraindicated.  VA 
supports the dispensation of power mobility to allow the veteran 
access to medical care and to accomplish necessary tasks of daily 
living in ordinary home and community environments, such as paved 
surfaces and mild terrains (low grass, packed sand and gravel, 
etc.).  While recreational needs may be considered, VA does not 
support the dispensation of power mobility solely for 
recreational purposes.  See VHA Handbook 1173.06; Clinical 
Practice Recommendations for Motorized Wheeled Mobility Devices.  

VA's Clinical Practice Recommendations for Motorized Wheeled 
Mobility Devices detail the general indications and 
contraindications for motorized wheeled mobility devices as well 
as the specific indications and contraindications for scooters 
and motorized wheelchairs.  Indications for a scooter or a 
motorized wheeled mobility device include when a veteran is 
unable or has a limited ability to propel a manual wheelchair or 
walk despite compliance to prescribed medical and rehabilitative 
interventions due to limited mobility due to a documented medical 
condition, such as a musculoskeletal disorder; or when a veteran 
has limited upper and lower limb function.  A contraindication 
for a motorized wheelchair is when a veteran is able to 
functionally walk or propel a manual wheelchair in the home and 
is projected to be able to do so for more than one year.  See 
Clinical Practice Recommendations for Motorized Wheeled Mobility 
Devices.

The March 2010 determination on appeal denied the Veteran's claim 
based on a finding there was no medical justification for 
issuance of a powered mobility, as he could ambulate 42 inches in 
53 seconds with forearm crutches; the Board finds that further 
development of the medical evidence in this matter is necessary.
VA treatment records show that the Veteran has increasingly 
worsening osteoarthritis in both knees.  In July 2004, when he 
was evaluated by the orthopedic clinic for knee pain, it was 
noted that he was able to ambulate with a cane and was trying to 
lose weight.  

In June 2008, he complained of difficulty with ambulation and 
reported that he had crutches prescribed four years prior due to 
lower extremity weakness.  He expressed a desire for a motorized 
wheelchair to help with travel.  He described the knee pain as 
constant and dull, rated 3 (on a scale of 10), and 8 out of 10 
while standing.  The pain was sharp while standing and 
occasionally caused his knee to buckle.  After a physical 
examination and an X-ray, osteoarthritis in both knees was 
diagnosed.  The Veteran was counseled as to the severity of the 
osteoarthritis in his knees, but did not want to discuss surgery 
at the time.  A consultation with prosthetics was made for the 
issuance of lateral wedges for his shoes and for off-loading 
braces, but he also requested consideration for a motorized 
wheelchair.  He was given an appointment to discuss the issuance 
of a motorized wheelchair.  There is no record of this follow-up 
appointment in the claims file.

In January 2010, the Veteran presented to the wheelchair clinic 
for the evaluation of a motorized wheeled mobility device.  It 
was noted that although he had arrived in an escort chair (from 
an eye clinic where he was seen earlier that day), he normally 
ambulated with forearm crutches.  He explained he was a student 
at a local college and found it difficult to walk from building 
to building;.  He wanted a power chair with four wheels that 
would help him navigate rough terrains.  He noted that he had a 
prescription from his "outside doctor" to get a power chair 
through the Social Security Administration, but did not want to 
pay the co-pay.  On physical examination, the Veteran's flexion 
of both upper extremities was limited to 85 degrees while seated, 
and were within functional limits while in a supine position.  
His elbows and wrists also demonstrated ranges of motion within 
functional limits.  His lower extremities demonstrated limited 
hip flexion and knee extension.  His strength was 3 out of 5 for 
his shoulders, 4 out of 5 for his elbows and wrists, 2 out of 5 
for his hips, 2 out 5 for his knees in extension, and 3+ out of 5 
for his knees when flexed.  He was able to ambulate approximately 
42 inches in 53 seconds with forearm crutches.

In his March 2010 notice of disagreement the Veteran stated that 
his application for a motorized wheelchair was based on an 
assessment by Dr. B.  Such assessment is not associated with the 
record.  Likewise, he has stated that doctors told him he has 
severe arthritis in both shoulders, limiting his ability to 
operate a manual wheelchair; he has not identified the doctors.  
[The Board notes also that the Veteran made a Freedom of 
Information Act (FOIA) request for copies of the medical records 
considered in connection with the March 2010 determination so 
that his physician, Dr. R.G., could review the same records.  The 
record does not reflect whether or not that request was honored.]  
There is no statement from Dr. R.G..

Finally, the Board notes that the Veteran has not been afforded a 
thorough VA examination in this matter (a February 2010 
consultation sheet notes he successfully ambulated with assistive 
devices (i.e., he ambulated 42" (inches) in 53 seconds).  The 
Board observes that the ability to walk what is essentially one 
large step in nearly a minute with forearm crutches does not (on 
its face) appear to reflect the ability to "successfully 
ambulate".  The Veteran and his representative have asserted 
that his severe lower extremity arthritis pain, in essence, 
compels use of a wheelchair, and that because of shoulder 
disability he is unable to propel a manual wheelchair.  An 
examination is needed to properly assess these allegations.  

The Veteran is advised that a governing regulation provides that 
when evidence requested in connection with a claim for VA 
benefits is not furnished within a year after the date of 
request, the claim is to be considered abandoned.  See 38 C.F.R. 
§ 3.158(a).  He is further advised that ultimately it is his 
responsibility to ensure that any private treatment records are 
received if the AOJ is unable to obtain them.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. 	The AOJ should ensure that the 
Veteran's March 2010 FOIA request has been 
honored, and then (per his request) afford 
him the opportunity to submit a supporting 
statement from his private physician

2. 	The AOJ should also ask the Veteran 
to identify the provider(s) of any (and all) 
treatment or evaluation he has received for 
the disabilities for which he asserts require 
that he use a motorized wheeled mobility 
device (e.g., osteoarthritis of the legs, 
knees, back, and shoulders), records of which 
are not already associated with the claims 
file, and to provide any releases necessary 
for VA to secure any private records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such treatment 
and evaluation from the identified sources 
(specifically including from the "outside 
doctor" who prescribed a power chair, and 
the doctors who told him he had severe 
arthritis in the shoulders and would be 
unable to operate a manual wheelchair, Dr. 
B., and Dr. R.G.).  

3. 	The AOJ should then arrange for the 
Veteran to be examined by an appropriate 
healthcare professional to evaluate the 
severity of his current physical disabilities 
that are allege to require that he use a 
powered mobility device.  Copies of the 
pertinent VA guidelines for assessing the 
need for a powered mobility device (VHA 
Handbook 1173.06 and Clinical Practice 
Recommendations for Motorized Wheeled 
Mobility Devices) should be provided to the 
examiner for review (along with the Veteran's 
claims file).   A complete medical history 
should be elicited, and any tests or studies 
deemed necessary for a proper evaluation in 
this matter should be completed.  Based on 
examination/interview of the Veteran, review 
of his claims file (to include this remand), 
and with consideration of the guidelines 
outlined in the Clinical Practice 
Recommendations for Motorized Wheeled 
Mobility Devices, the examiner should prepare 
a report that responds to the following:

Please opine whether the Veteran's physical 
disabilities produce a clear functional need 
for a powered mobility device because the 
functional limitations they cause are of such 
severity that they cannot (or are unlikely to 
be) met by conventional rehabilitation or 
medical interventions.  If there are any 
indications on examination that a powered 
mobility device is not necessary, such 
contraindications should be noted in the 
record.  The examiner must specifically 
comment on the extent of the Veteran's 
ability to ambulate (to include with 
assistive devices such as crutches) and the 
extent of his reported shoulder 
impairment/weakness (i.e., is it such as to 
prevent him from propelling a manual 
wheelchair?). 

The examiner must explain the rationale for 
all opinions.  

4. 	The AOJ must ensure that all 
development requested above is completed, and 
then should re- adjudicate the claim.  If the 
Veteran does not respond within one year of 
the AOJ's request for identification of, and 
releases for, the complete treatment records, 
the AOJ must consider application of 
38 C.F.R. § 3.158(a).  If the claim for a 
powered mobility device, such as a powered 
wheelchair or scooter, remains denied, the 
AOJ should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

